Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Applicants Arguments/Amendments
Applicants arguments/amendments filled on 11/15/2021 have been entered and made of record.



Applicants arguments/amendments filed with respect to 35 U.S.C. 103 have been fully considered but are rendered moot in view of the new grounds of rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 



Claims 1, 3-9 11, 7-19 and 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachs US 2015/0035991 in view of Ye US 2015/0206169 in further view of Zhou US 2017/0270647 in view of Taguchio JP2014164288 (Cited in the IDS received on 10/15/2020).


A photographing method comprising: automatically triggering a photographing operation of a camera to capture an image (see paragraph 40 note the camera is turned on without user intention i.e. automatically at a point in time ) using a combination of software and hardware (see paragraph 52 note that invention may be implemented with processor and software); automatically correcting the captured image to generate a corrected image (see  paragraph 23 72 note that a orientation angle is used to adjust  rotation before cropping); wherein correcting the captured image comprises at least one of automatically composing the captured image(see paragraph 23 and  24 note that an image is cropped after rotation see also paragraph 72 and claim 3 note that a cropping  processes is performed by the device after rotation) and automatically rotating the captured image (see paragraph 23 and  24 note that an image is cropped after rotation; correcting for unintended rotation during cropping )
and outputting the corrected image (see paragraph 24 corrected images may uploaded i.e. output). 

Sachs does not expressly disclose a wide angle lens and automatically performing distortion correction on the captured image Zhou discloses a wide angle lens and automatically performing distortion correction on the captured image (see paragraph 3 wide angle lens note that wide angle lens are well known in the art and widely used note that a wide angle lens requires distortion correction). One of ordinary skill in the art could have easily used a wide angle lens and the results  (a wider angle of view which requires distortion correction) would have been predictable. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Zhou and Sacs. 



Zhou Sacs and Ye do not expressly disclose wherein the automatically triggering the photographing operation includes at least one of: triggering the photographing operation in response to a change of a depth of a scene; or triggering the photographing operation in response to a change of a focus of the scene. Taguchio discloses wherein the automatically triggering the photographing operation includes at least one of: triggering the photographing operation in response to a change of a depth of a scene; or triggering the photographing operation in response to a change of a focus of the scene (see paragraph 58 note that a target in a detection target range is detected based on a change of  a defocus amount, which the target is detection the image is shot ). The motivation to combine is ”the camera 1 according to the second embodiment moves within the predetermined detection target range in the imaging screen 50 based on the time change of the defocus amount within the detection target range in the self-timer shooting mode. Detects the target subject and shoots the detected target subject.” (see paragraph 58) that a target subject is photographed when the target moves into a  detection target range).  Therefore it would have been obvious before the effective filing date of the claimed invention  to combine the above cited features of Taguchio with above cited 

Re claim 3-6 The examiner notes that the claims require only at least one of automatically performing distortion correction on the captured image, automatically composing the captured image, and automatically rotating the captured image. The claims do not require both rotating and composing.  Claims 3-6 disclose further define composing, since Sachs discloses rotating Sachs need not disclose any of the further detainal of composing to meet the claimed invention 

Re claim  7-9 The examiner notes that the claims require only at least one of automatically performing distortion correction on the captured image, automatically composing the captured image, and automatically rotating the captured image. The claims do not require both rotating and composing.  Claims 7-9 disclose further define rotating, since Sachs discloses composing Sachs need not disclose any further details of rotating to meet the claimed invention  

The examiner notes  that as discussed above  since rotating is defined in the alternative  further details of claims 7-9 are not required to meet the claim, in the interest of compact prosecution the examiner is providing prior art for these features.

Re claim 7 Sachs discloses wherein correcting the captured image further comprises: rotating the captured image before composing the captured image (see paragraph 23 and  24 note that an image is cropped after automatic rotation see also paragraph 72 note that alignment is adjusted before cropping see also claim 3 note that the cropping is performed by the device). 

Re claim 8 Sachs discloses wherein rotating the captured image comprises: obtaining attitude information of the camera (see paragraph 29 angle of the sensor is determined using 


Re claim 9 Sachs discloses wherein rotating the captured image comprises: detecting a horizontal line in the captured image see paragraph 34 note that a horizon line is calculated )  to obtain a tilt angle in a roll direction (see paragraph 36 note that a orientation angle is determined see figure 3 and figure 4 note the orientation angle represents camera tilt in the roll direction  camera tilt in roll direction  see also figure 6); and when the tilt angle is smaller than a threshold (see paragraph 36 note that if an angle is above a threshold correction is not performed), rotating the captured image in the roll direction according to the tilt angle (see paragraph 23 and 36 note that orientation angle is used to provide rotation correction note the orientation angle is in the roll direction see figues 3 and 4).

Re claim 22 the combination of Sachs Zhou Ye and Taguchio disclose all the elements of claim 1 . Zhou Sacs and Ye further do not expressly disclose triggering the photographing operation through a control process, the control process including a time-lapse photographing operation, or triggering the photographing operation according to a timer. Taguchio further dislocses disclose triggering the photographing operation through a control process, the control process 



Re claim  11, Sachs discloses  A photographing apparatus comprising: a camera; a processor coupled to the camera (see paragraph 50 and 51); and a memory coupled to the processor and storing instructions that, when executed by the processor, cause the processor (see paragraph 52 note that the processor executes a program on the processor to perform the method) to automatically trigger a photographing operation of a camera to capture an image (see paragraph 40 note the camera is turned on without user intention i.e. automatically at a point in time ) using a combination of software and hardware (see paragraph 52 note that invention may be implemented with processor and software); automatically correct  the captured image to generate a corrected image (see  paragraph 23 72 note that a orientation angle is used to adjust  rotation before cropping); wherein correcting the captured image comprises at least one of automatically composing the captured image(see paragraph 23 and  24 note that an image is cropped after rotation see also paragraph 72 and claim 3 note that a cropping  processes is performed by the device after rotation) and automatically rotating the captured image (see paragraph 23 and  24 note that an image is cropped after rotation; correcting for unintended rotation during cropping )


Sachs does not expressly disclose a wide angle lens and automatically performing distortion correction on the captured image Zhou discloses a wide angle lens and automatically performing distortion correction on the captured image (see paragraph 3 wide angle lens note that wide angle lens are well known in the art and widely used note that a wide angle lens requires distortion correction). One of ordinary skill in the art could have easily used a wide angle lens and the results  (a wider angle of view which requires distortion correction) would have been predictable. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Zhou and Sacs. 

Zhou and Sacs do not expressly disclose discard the corrected image upon determining that the corrected image does not satisfy a predetermined rule. Ye discloses discarding the corrected (see paragraph ) image upon determining that the corrected image does not satisfy a predetermined rule (see paragraph 127 note that images with a quality below a threshold score the image may be discarded by element 308 see figure 3 also note that image cropping may be performed prior to the image ranking module 308 and therefore corrected). The motivation to combine is to discard low quality images (see paragraph 127). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Zhou and Sacs  and Ye to reach the aforementioned advantage.

Zu Sacs and Ye do not expressly disclose wherein the automatically triggering the photographing operation includes at least one of: triggering the photographing operation in response to a change of a depth of a scene; or triggering the photographing operation in response to a change of a focus of the scene. Taguchio discloses wherein the automatically 

Re claim 17 Sachs discloses wherein correcting the captured image further comprises: rotating the captured image before composing the captured image (see paragraph 23 and  24 note that an image is cropped after automatic rotation see also paragraph 72 note that alignment is adjusted before cropping see also claim 3 note that the cropping is performed by the device). 

Re claim 18 Sachs discloses wherein rotating the captured image comprises: obtaining attitude information of the camera (see paragraph 29 angle of the sensor is determined using information for accelerometer), the attitude information including at least one of yaw axis information of the camera, pitch axis information of the camera (pitch angle see paragraph 30 and 31 a ), or roll axis information of the camera (see paragraph 29 note a tilt angle is determined  see figure 4 note that rotation as depicted in figure 4 is the  “roll” axis  ) the examiner notes it is understood in the art that  that roll is tilting the camera in a rolling direction as directed in figure 4 of Sachs  pitch is tilting the camera forward or back, yaw would 


Re claim 19 Sachs discloses wherein rotating the captured image comprises: detecting a horizontal line in the captured image see paragraph 34 note that a horizon line is calculated )  to obtain a tilt angle in a roll direction (see paragraph 36 note that a orientation angle is determined see figure 3 and figure 4 note the orientation angle represents camera tilt in the roll direction  camera tilt in roll direction  see also figure 6); and when the tilt angle is smaller than a threshold (see paragraph 36 note that if an angle is above a threshold correction is not performed), rotating the captured image in the roll direction according to the tilt angle (see paragraph 23 and 36 note that orientation angle is used to provide rotation correction note the orientation angle is in the roll direction see figues 3 and 4).



Claims  3,4, 13  and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachs US 2015/0035991 in view of Ye US 2015/0206169 in further view of Zhou US 2017/0270647  Taguchio and  Cheatle US 2010/0329550.


The examiner notes  that as discussed above  since composing  is required only  in the alternative  further details of claims 3 and 4   are not required to meet the claim, in the interest of compact prosecution the examiner is providing  prior art for these features:


Re claim 3 Sachs Zhou and Ye discloses all of the elements of claim 1, the do not disclose  detecting a salient object in the captured image; obtaining position and size information of the salient object in the captured image; cropping the captured image to obtain a composed image according to: a composition rule, position information of the salient object, and size information of the salient object; and scaling the composed image to obtain the corrected image. Cheatle discloses wherein composing the captured image comprises: detecting a salient object in the captured image (see paragraph 34 analyze salient areas within image ); obtaining position and size information of the salient object in the captured image (see paragraph 25 note that size and shape of salient faces is determined ); cropping (see paragraph 29 note the image is auto cropped) the captured image to obtain a composed image according to: a composition rule (see paragraph 29 note that minimum crop rectangle must contain the central 15% of the area ), position information of the salient object, and size information of the salient object (see paragraph 25 note the size and position of the faces are used to form a people box which is used  to determined the minimum crop rectangle ); and scaling the composed image to obtain the corrected image (see paragraph 99  note that the cropped image may be scaled and arranged.) The motivation to combine is “Automatic electronic cropping of digital images can be used to enhance the appearance of photographs. This is frequently beneficial for consumer photographs where users typically pay little attention to image composition. Cropping can advantageously remove distractions and undesirable areas from edges of images. Automatic cropping can be constrained to generate crops of a particular aspect ratio. An example is a wide panorama which can frequently benefit from having excess areas of sky or foreground removed resulting in a wide aspect ratio” See paragraph 1. Therefore it would have been obvious before the effective filing date of the claimed invention to use the auto crop method of Cheatle to perform the cropping in Sachs to reach the aforementioned advantages. Therefore it would 

Re claim 4 Cheatle discloses wherein the composition rule includes at least one of: a central composition rule (see paragraph 29 note that mimimun crop rectangle must contain the central 15% of the area ), a triad composition rule, a horizontal line composition rule, a symmetric composition rule, or a diagonal composition rule.



Re claim 13 Sachs Zhou Ye and Taguchio discloses all of the elements of claim 11, they does not disclose wherein instructions further cause the processor to : detecting a salient object in the captured image; obtaining position and size information of the salient object in the captured image; cropping the captured image to obtain a composed image according to: a composition rule, position information of the salient object, and size information of the salient object; and scaling the composed image to obtain the corrected image. Cheatle discloses wherein composing the captured image comprises: detecting a salient object in the captured image (see paragraph 34 analyze salient areas within image ); obtaining position and size information of the salient object in the captured image (see paragraph 25 note that size and shape of salient faces is determined ); cropping (see paragraph 29 note the image is auto cropped) the captured image to obtain a composed image according to: a composition rule (see paragraph 29 note that mimimun crop rectangle must contain the central 15% of the area ), position information of the salient object, and size information of the salient object (see paragraph 25 note the size and position of the faces are used to form a people box which is used  to determined the mimimum crop rectangle ); and scaling the composed image to obtain the corrected image (see paragraph 99  note that the cropped image may be scaled and arranged.) The motivation to combine is 

Re claim 14 Cheatle discloses wherein the composition rule includes at least one of: a central composition rule (see paragraph 29 note that minimum crop rectangle must contain the central 15% of the area ), a triad composition rule, a horizontal line composition rule, a symmetric composition rule, or a diagonal composition rule.



Claims  21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachs US 2015/0035991 in view of Ye US 2015/0206169 in further view of Zhou US 2017/0270647  Taguchio and  Feng US 2019/0392597.

Re claim 21 the combination of Sachs Zhou Ye and Taguchio disclose all the elements of claim 1 . Zhou Sacs Ye and Taguchio further do not expressly disclose triggering the photographing operation through a voice command. Feng discloses triggering the photographing operation .





Allowable Subject Matter
Claim 15  and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Although the features of these claims hare known in the prior art (see rejection mailed 8/17/2021), the examiner believes the complexity of the combination required to meet the claim limitations of these claims would not be obvious absent impermissible hindsight.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.